DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-2 in the reply filed on 1/24/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Abbreviated terms SPG, DNS, TMD, TMJ should be defined at their first occurrence.  Appropriate correction is required.

Priority
Applicant claims CIP benefit of parent application 15/998,669 but the subject matter claimed in claims 1 and 2 does not seem to be present in the parent applications. Thus, the examiner is applying art based on the provisional application date of 8/24/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed towards “Use” claims per MPEP section 2173.05 (q). The process as claimed fails to set forth any actual steps. No patients are treated or even selected. Listing inclusion/exclusion criteria does not constitute performing a step. Thus, the claims do not fall within at least one of the four categories of patent eligible subject matter.
MPEP 2106.03(II) states the following:
If a claim is clearly not within one of the four categories (Step 1: NO), then a rejection under 35 U.S.C. 101 must be made indicating that the claim is directed to non-statutory subject matter. Form paragraphs 7.05 and 7.05.01 should be used; see MPEP § 2106.07(a)(1). However, as shown in the flowchart in MPEP § 2106 subsection III, when a claim fails under Step 1 (Step 1: NO), but it appears from applicant’s disclosure that the claim could be amended to fall within a statutory category (Step 1: YES), the analysis should proceed to determine whether such an amended claim would qualify as eligible at Pathway A, B or C. In such a case, it is a best practice for the examiner to recommend an amendment, if possible, that would resolve eligibility of the claim. 

As such, claims 1 and 2 have been interpreted as being directed to a process of selecting patients based on exclusion/inclusion criteria for the rejection under 35 U.S.C. 101 below consistent with compact prosecution practice.
Claims 1 and 2 are also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Step 1
The claims recite a method for patient selection based on exclusion/inclusion criteria.

Step 2A, Prong One
Regarding claims 1 and 2, the limitations of “a method of patient selection for use of SPG blocking, pharmacotherapy or neuromodulation modalities whereby patient inclusion is limited to patients not manifesting one or more of the following exclusion criteria” and “a method of Patient selection for use of SPG blocking, pharmacotherapy or neuromodulation modalities whereby patient inclusion is limited to patients manifesting one or more of the following exclusion criteria” are processes, as drafted, covers performance of the limitations that can be performed by a human using a pen and paper under the broadest reasonable interpretation standard. For example, the different patients, based on the exclusion/inclusion criteria, may be grouped in to different lists on the pen and paper. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in human mind or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).

Step 2A, Prong Two
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Instead, it only recites the inclusion/exclusion criteria. Accordingly, this additional element does not integrate the 

Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the inclusion/exclusion criteria are recited, which does not amount of an inventive concept. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are indefinite per MPEP section 2173.05 (q) as being directed towards “Use” claims. The process as claimed fails to set forth any actual steps. No patients are treated or even selected. Listing inclusion/exclusion criteria does not constitute performing a step.

Claim 2 is indefinite because phrase “patient inclusion is limited to patients manifesting one or more of the following exclusion criteria” is unclear. While claim 2 recites “exclusion criteria”, the specification discloses patient selection based on inclusion criteria as recited in claim 2 ([0010] of the USPG Pub. version of the specification). As such, it is unclear whether or not patient inclusion is based on inclusion or exclusion criteria. For the purpose of the examination, claim have been interpreted as “patient inclusion is limited to patients manifesting one or more of the following inclusion criteria”, which is consistent with the specification since MPEP 2111 states that “During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rigaux (Pub. No.: US 2018/0333576 A1).
Regarding claim 1, Rigaux discloses a method of patient selection for use of SPG blocking, pharmacotherapy or neuromodulation modalities (e.g. see abstract, [0056]. The external trigeminal nerve stimulation will read on “neuromodulation modalities”) whereby patient inclusion is limited to patients not manifesting one or more of the following exclusion criteria: Presence of occipital headache and Chronic Daily Headache (e.g. see [0054] “(4) diagnosis of other primary or secondary headache disorders” and “(5) only temporal or occipital headache location”).
Regarding claim 2, Rigaux discloses a method of Patient selection for use of SPG blocking, pharmacotherapy or neuromodulation modalities (e.g. see abstract, [0056]. The external trigeminal nerve stimulation will read on “neuromodulation modalities”) whereby patient inclusion is limited to patients having presence or history of an Aura, (e.g. see [0054]. “history of episodic or chronic migraine with or without aura”. Note: The examiner is interpreting this claim as inclusion criteria but it is unclear per the 112 rejection above).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571)272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.C.E/Examiner, Art Unit 3792     
/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792